DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 28 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,267,192 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive features of the instant claims are all substantially claimed in the ‘192 patent with the only difference in the instant claimed subject matter being notoriously old and well-known features such as the power tool having a motor, a battery holder, and trigger.  Insofar as there are features claimed in the present set of claims that are not in the claims of ‘192 patent, those features are deemed to have been widely known in the art at the time of the invention in prior art such as Sakakibara et al. .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 16-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sakakibara et al. (PG Pub 2006/0175069 A1) hereinafter referred to as Sakakibara.
Regarding claim 11, Sakakibara discloses a power tool (#100; figs. 1-4) comprising: 
a housing (101) having a front end and a rear end; 
a tool holder (paragraph 27 – “tip end region”) coupled to the front end of the housing and configured to hold a tool bit (110; paragraph 27), the tool holder defining a tool holder axis; 
120) contained in the housing and configured to drive the tool holder via transmission gears (paragraphs 29-30; “the gear housing 105 houses a speed reducing mechanism for appropriately reducing the speed of rotation of an output shaft of the driving motor 120”); 
a handle (130) having a proximal end portion (nearer 105) coupled to the housing and a distal end portion (nearer 140), the handle extending at an angle to the tool bit holder axis; 
a battery (140) receptacle (portion underneath 130b as seen in fig. 3; paragraph 33) coupled to the distal end portion of the handle and configured to receive a battery along a battery axis (fig. 3); and 
a trigger (131) coupled to the handle and configured to control power delivery from the battery to the motor (paragraphs 33 and 35), 
wherein the handle comprises 
a first region (135; fig. 5) adjacent the distal end portion to which the trigger is coupled, the first region having a first major axis (a1) and a first minor axis (b1), 
a second region (136 and/or 137; figs. 6 and/or 7) adjacent to and distal of the first region and of the trigger, the second region having a generally oval cross section with a second major axis (a2 or a3) and a second minor axis (b2 or b3), 
a third region (138; fig. 8) adjacent to and distal of the second region, the third region having a generally oval cross section with a third major axis (a4) and a third minor axis (b4), 
139; fig. 9) adjacent to and distal of the third region and adjacent to and proximal of the distal end portion, the fourth region having a generally oval cross section with a fourth major axis (a5) and a fourth minor axis (b5), and 
a front end of the third major axis is rearward of a front end of the second major axis and a front end of the fourth major axis is rearward of the front end of the third major axis (see fig. 4 below), and 
a rear end of the third major axis is rearward of a rear end of the second major axis and a rear end of the fourth major axis is generally even with the rear end of the third major axis (see fig. 4 below).

    PNG
    media_image1.png
    670
    690
    media_image1.png
    Greyscale

Regarding claim 16, Sakakibara discloses wherein the second and third major axes together define a rearward edge having a generally convex curvature (fig. 4) with its forward-most point located in the second region (see fig. 4 above).

Regarding claim 17, Sakakibara discloses wherein the second, third, and fourth major axes together define a forward edge having a generally convex curvature with its forward-most point located in the second region (see fig. 4 above).

Regarding claim 19, Sakakibara discloses wherein the first region (135) further includes a concave thumb-forefinger recess (as seen @ 130a in fig. 4) on a rear of the first region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakakibara (PG Pub 2006/0175069 A1) in view of Kopelman et al. (US Patent 5,829,099) hereinafter referred to as Kopelman.
Regarding claim 12, Sakakibara discloses wherein the third major axis (a4; paragraph 44 – “43.3mm”) is longer than the fourth major axis (a5; paragraph 45 – “38.7mm”), but fails to disclose wherein the third major axis is longer than each of the second major axis and the fourth major axis.
However, Kopelman teaches an ergonomic handgrip (figs. 2 and 6) wherein the third major axis (col. 5 lines 37-42; fig. 6 – Middle Finger Length = 3.3 in.  Therefore major axis = 1.65 in) is longer than each of the second major axis (col. 5 lines 37-42; fig. 6 – Index Finger Length = 3 in.  Therefore major axis = 1.5 in) and the fourth major axis (col. 5 lines 37-42; fig. 6 – Little Finger Length = 2.5 in.  Therefore major axis = 1.25 in).
Given the teachings of Kopelman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the third major axis (i.e. the major axis corresponding to the middle finger) be of a longer major diameter than either the second or fourth major axis (i.e. those axes corresponding to the index and little fingers respectively).  Doing so would result in relative lengths that were more proportional to the typical hand size of a US male user and thus help make the handle more comfortable and easer to grip for such typical users.

Regarding claim 13, Sakakibara as modified by Kopelman above discloses wherein the fourth major axis (Kopelman - col. 5 lines 37-42; fig. 6 – Little Finger Length = 2.5 in.  Therefore major axis = 1.25 in) is shorter than each of the second major axis (Kopelman - col. 5 lines 37-42; fig. 6 – Index Finger Length = 3 in.  Therefore major axis = 1.5 in) and the third major axis (Kopelman - col. 5 lines 37-42; fig. 6 – Middle Finger Length = 3.3 in.  Therefore major axis = 1.65 in).
.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakakibara (PG Pub 2006/0175069 A1) in view of Schiller et al. (US D508,836 S) hereinafter referred to as Schiller.
Regarding claim 18, Sakakibara discloses wherein the second, third, and fourth minor axes together define a left edge and a right edge (fig. 2), but fails to disclose wherein the left edge and the right edge generally taper away from each other from the top region toward the bottom region.
However Schiller teaches wherein the left edge and the right edge generally taper away from each other from the top region toward the bottom region (figs. 2 and 3; right and left sides generally taper away from one another in that they are narrow at the top and expand away from each other as they move further down the handle).
Given the teachings of Schiller it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sides of the handle of Sakakibara with a general taper away from one another.  Doing so would provide alternative grip .

Allowable Subject Matter
Claims 1-10 and 20 would be allowable if the Double Patenting rejection were to be overcome with a Terminal Disclaimer.
Claims 14-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Double Patenting rejection were to be overcome with a Terminal Disclaimer.

Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. 
The Applicant has traversed the Office’s rejection of claims 11, 16-17 and 19 under 35 USC 102b.  To this end the Applicant argues that Sakakibara fails to disclose the limitation of “a rear end of the third major axis is rearward of a rear end of the second major axis and a rear end of the fourth major axis is generally even with the rear end of the third major axis”.  To this end the Applicant argues, “However, even if FIG. 4 is drawn to scale (which Applicant does not admit), upon closer inspection, it is clear that the rear end of cross-section a5 at line E-E is forward of (and not even with) the rear end of cross-section a4 at line D-D, as shown in the following annotated version of 
To this the Office makes two counter points.  Firstly, the claim requires that a rear end of the third major axis is rearward of a rear end of the second major axis and a rear end of the fourth major axis is generally even with the rear end of the third major axis.  Even using the Applicant’s own annotated figure, the two cited axis ends are “generally” even with one another and only separated by the most minor amount.  Secondly, The Office notes that the cited third and fourth “regions” (#138, 139) comprise numerous major axis end points, some of which are clearly entirely even with one another given the slight curve of the back end of the handle.

    PNG
    media_image2.png
    512
    711
    media_image2.png
    Greyscale



Regarding the rejections of claims 12-13 under 35 USC 103, the Applicant argues that Kopelman fails to cure the argued deficiencies of claim 11 above.  To this the Office notes that Kopelman is not being relied upon to cure those deficiencies as they are deemed to be disclosed by Sakakibara as detailed above in the response to arguments.  The Applicant then annotates Kopelman fig. 2 to demonstrate that Kopelman fails to disclose the cited limitation of claim 11.  Again, the Office is not relying on Kopelman to teach this limitation.  Kopelman is used to teach that it would be obvious to have the third major axis longer than each of the second major axis and fourth major axis as supported by the disclosed and cited lengths of the handle that would generally correspond to those regions.  Essentially, it was known in the art to have the claimed axis lengths for the purposes of better corresponding to the general shape of most users’ hands.  The Office is apprised on no error in how Kopelman was applied.
Regarding claim 18, again the Applicant argues Schiller fails to cure the argued deficiencies of claim 11.  Schiller is not relied upon to do so as claim 11 is deemed to be entirely rejected by Sakakibara alone.  The Office is not apprised of any error with .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731